DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 21 and their dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious determining, by the radar detection system, multiple resolved points of reflection by resolving, inthe single measurement instance, the multiple points of reflection from the moving target, each resolved point of reflection of the multiple resolved points of reflection being described by data including: a range, an azimuth angle, and a raw range rate; and responsive to determining that a heading angle for each of the resolved points of reflection equates to an orientation angle of said moving target, calculating, by the radar detection system and in the single measurement instance, the velocity magnitude of said moving target in the horizontal plane as a weighted mean of multiple estimates calculated using the raw range rate and azimuth angle from at least some of the multiple resolved points of reflection and heading angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648